PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

This Performance-Based Restricted Stock Unit Award (this “Award”) is effective
the ______ day of _____________, _____ (the “Date of Grant”) between Nabors
Industries, Inc. (“NII”), acting on behalf of Nabors Industries Ltd. (“NIL” or
the “Company”) and at the request of _____________, a subsidiary of NIL, and
William Restrepo (the “Grantee”).

RECITALS

Under the Amended and Restated Nabors Industries Ltd. 2016 Stock Plan (the
“Plan”), the Board of Directors (the “Board”) or the Compensation Committee of
the Board (the “Committee”) has determined the form of this Award and selected
the Grantee, an Eligible Recipient, to receive this Award and the Common Shares
that are subject hereto. The applicable terms of the Plan are incorporated in
this Award Agreement by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

In accordance with the terms of the Plan, the Committee has made this Award and
will grant to the Grantee performance-based Restricted Stock Units (“PSUs”)
representing a future conditional right of the Grantee to receive common shares
of NIL, par value $0.05 per share (“Common Shares”), upon the following terms
and conditions:

Section 1.Number of PSUs. The target number of PSUs granted pursuant to this
Award is ________ PSUs (the “Target PSUs”).
Section 2.No Rights as Shareholder. The PSUs granted hereunder do not and shall
not entitle the Grantee to any rights of a shareholder of NIL prior to the date,
if any, on which Common Shares are issued to the Grantee in settlement of this
Award.
Section 3.Vesting of PSUs. The PSUs granted pursuant to this Award shall vest,
if at all, as follows:

(a)The Committee, in its sole discretion, has established, or within 90 days
following the Date of Grant will establish, Performance Goals based on factors
consistent with Section 3.1(e)(ii) of the Executive Employment Agreement by and
between NIL, NII and the Grantee effective as of January 2, 2020, as amended
from time to time (the “Employment Agreement”), which will be measured over a
one-year performance period commencing on _____________ and ending on
_____________ (such period, the “Performance Period”).

(b)Up to 200% of the Target PSUs subject to this Award are eligible to become
earned based upon achievement of the applicable Performance Goals. The Committee
shall have sole discretion to determine the level of achievement of the
applicable Performance Goals and the percentage of the Target PSUs subject to
this Award that shall become earned based on such performance (the “Earned
PSUs”). The Committee’s determinations pursuant to the exercise of discretion
with respect to all matters described in this paragraph shall be final and
binding on the Grantee.

--------------------------------------------------------------------------------

The Committee shall make this determination within 60 days following the end of
the Performance Period or as soon as administratively practicable thereafter
(the “Performance Determination Date”).

(c)If, on the Performance Determination Date or any other applicable date as set
forth in this Section 3, the Committee determines that any of the PSUs subject
to this Award shall not become Earned PSUs, then  any such PSUs that did not
become Earned PSUs (and all rights arising from such PSUs and from being a
holder thereof) will terminate automatically without any further action by the
Company and will be forfeited without further notice and at no cost to the
Company.

(d)One-third of the Earned PSUs shall become vested on each of the first three
anniversaries of the Date of Grant if the Grantee remains continuously employed
by NIL and/or NII from the Date of Grant through the applicable vesting date;
provided that any Earned PSUs scheduled to vest prior to the Performance
Determination Date shall instead vest upon the Performance Determination Date;
provided further, that if the preceding calculation results in any fractional
shares, such fractional shares shall be rounded down to the next whole number of
shares, with the remainder of shares due to be paid in the third annual
instalment.

(e)In the event of a Change in Control of NIL (as defined in the Employment
Agreement), notwithstanding anything to the contrary in the Employment
Agreement, all of the Earned PSUs subject to this Award that remain unvested
shall become vested as of the date of such Change in Control if the Grantee
remains continuously employed by NIL and/or NII from the Date of Grant through
the date of such Change in Control; provided that, if such Change in Control of
NIL occurs prior to the Performance Determination Date, the Earned PSUs shall be
deemed to equal 100% of the Target PSUs.

(f)In the event of the Grantee’s Termination due to the Grantee’s death or
Disability (as defined in the Employment Agreement), all of the Earned PSUs
subject to this Award that remain unvested shall become vested as of the date of
such Termination; provided that, if the date of such Termination occurs prior to
the conclusion of the Performance Period, then the Grantee shall forfeit all
PSUs subject to this Award, and if the date of such Termination occurs after the
conclusion of the Performance Period but prior to the Performance Determination
Date, then the number of Earned PSUs shall be determined based on actual
performance.

(g)In the event of the Grantee’s Termination either due to the Grantee’s
Constructive Termination Without Cause or by the Company Without Cause (each as
defined in the Employment Agreement), all of the Earned PSUs subject to this
Award that remain unvested shall become vested as of the date of such
Termination; provided that, if the date of such Termination occurs prior to the
conclusion of the Performance Period, then the Grantee shall forfeit all PSUs
subject to this Award, and if the date of such Termination occurs after the
conclusion of the Performance Period but prior to the Performance Determination
Date, then the number of Earned PSUs shall be determined based on actual
performance.

2



--------------------------------------------------------------------------------

(h)Anything herein notwithstanding, in the event of the Grantee’s Termination by
the Company for Cause or by the written voluntary resignation of the Grantee
(each as defined or contemplated, as applicable, in the Employment Agreement),
the Grantee shall forfeit any PSUs subject to this Award that remain unvested as
of the date of such Termination.

Section 4.Terms and Conditions. This Award is subject to the following terms and
conditions:

(a)This Award made to the Grantee shall be for the benefit of the Grantee, his
heirs, devisees, legatees or assigns at any time.

(b)Except as otherwise expressly provided herein, this Award is subject to, and
NII and the Grantee agree to be bound by, all the terms and conditions of the
Plan, as it may be amended from time to time in accordance with its terms.
Pursuant to the Plan, the Board or the Committee has the authority to interpret
and construe the Plan and this Award Agreement, and is authorized to adopt rules
and regulations for carrying out the Plan. Further, the parties reserve the
right to clarify or amend the terms of this Award on mutually acceptable terms
in any manner which would have been permitted under the Plan as of the Date of
Grant. The Grantee acknowledges that the Grantee has been provided with a copy
of the Plan, and a copy of the Plan in its present form is posted on the
Company’s intranet site and is also available for inspection during business
hours at NII’s principal office.

Section 5.Distribution Equivalent Rights. A corresponding distribution
equivalent right (“DER”) is hereby granted in tandem with each PSU that may
become vested pursuant to this Award, which DER shall remain outstanding from
the Date of Grant until the earlier of the settlement or forfeiture of the PSU
to which the DER corresponds.  Each vested DER entitles the Grantee to receive
payment, subject to and in accordance with this Award, in an amount equal to any
distributions paid by NIL in respect of the Common Share underlying the PSU to
which such DER relates.  NIL shall establish, with respect to each PSU that may
become vested pursuant to this Award, a separate DER bookkeeping account for
such PSU (a “DER Account”), which shall be credited (without interest) on the
applicable distribution dates with an amount equal to any distributions paid
during the period that such PSU remains outstanding with respect to the Common
Share underlying the PSU to which such DER relates.  On the Performance
Determination Date, the DER Account shall be adjusted to account for any Earned
PSUs in excess of the Target PSUs granted hereunder, and DERs shall be paid in
respect of such excess Earned PSUs in accordance with the terms of this Section
5 as if such DERs had been credited as of the time distributions were paid by
NIL with respect to such excess Earned PSUs.  Upon the vesting of a PSU, the DER
(and the DER Account) with respect to such vested PSU shall also become vested.
 Similarly, upon the forfeiture of a PSU, the DER (and the DER Account) with
respect to such forfeited PSU shall also be forfeited.  DERs shall not entitle
the Grantee to any payments relating to distributions paid after the earlier to
occur of the applicable PSU settlement date or the forfeiture of the PSU
underlying such DER.
Section 6.Settlement of PSUs. As soon as administratively practicable following
the vesting of PSUs pursuant to Section 3, but in no event later than 60 days
after such vesting date,

3



--------------------------------------------------------------------------------

NIL shall (a) deliver to the Grantee a number of Common Shares equal to the
number of PSUs that have become vested as of such vesting date and (b) pay the
Grantee an amount of cash equal to the amount credited to the Grantee’s DER
Account maintained with respect to each such PSU.  Any Common Shares issued
hereunder shall be delivered either by delivering one or more certificates for
such shares to the Grantee or by entering such Common Shares in book-entry form,
as determined by the Committee in its sole discretion.  The value of Common
Shares shall not bear any interest owing to the passage of time.  Neither this
Section 6 nor any action taken pursuant to or in accordance with this Award
shall be construed to create a trust or a funded or secured obligation of any
kind.
Section 7.Employment with NIL.  Nothing in this Award Agreement or in the Plan
shall confer upon the Grantee the right to continued employment with NIL or any
of its subsidiaries.
Section 8.Withholding Tax. Before NIL delivers a certificate for Common Shares
issued or transferred pursuant to this Award, the Grantee shall be required to
pay to NIL or its designated Affiliate the amount of federal, state or local
taxes, if any, required by law to be withheld (“Withholding Obligation”) in
connection with the grant, vesting or settlement of PSUs or DERs. NIL will
withhold from any amount of cash payable hereunder an amount of cash equal to
the applicable Withholding Obligation for such cash payment. Subject to any
Company policy in effect from time to time, upon delivery of Common Shares in
settlement of this Award, NIL will withhold the number of Common Shares required
to satisfy any Withholding Obligation for such settlement of Common Shares, and
provide to the Grantee a net balance of Common Shares (“Net Shares”) unless NIL
receives notice not less than five days before any Withholding Obligation arises
that the Grantee intends to deliver funds necessary to satisfy the Withholding
Obligation in such manner as NIL may establish or permit. Notwithstanding any
such notice, if the Grantee has not delivered funds within 15 days after the
Withholding Obligation arises, NIL may elect to deliver Net Shares.  If Common
Shares are used to pay all or part of the Withholding Obligation, the Fair
Market Value of the Common Shares withheld shall be determined as of the date of
withholding and the maximum number of Common Shares that may be withheld shall
be the number of Common Shares which have a Fair Market Value on the date of
withholding equal to the aggregate amount of such tax liabilities determined
based on the greatest withholding rates for federal, state, foreign and/or local
tax purposes, including payroll taxes, that may be utilized (and which may be
limited to flat rate withholding) without creating adverse accounting, tax or
other consequences to the Company or any Affiliate, as determined by the
Committee in its sole discretion.  The Grantee acknowledges that there may be
adverse tax consequences upon the receipt, vesting or settlement of PSUs or DERs
or disposition of the underlying Common Shares and that the Grantee has been
advised, and hereby is advised, to consult a tax advisor. The Grantee represents
that the Grantee is in no manner relying on the Board, the Committee, the
Company, any Affiliate or any of their respective managers, directors, officers,
employees or authorized representatives (including, without limitation,
attorneys, accountants, consultants, bankers, lenders, prospective lenders and
financial representatives) for tax advice or an assessment of such tax
consequences.
Section 9.Sections 409A and 457A.  Notwithstanding anything herein or in the
Plan to the contrary, the PSUs granted pursuant to this Award are intended to be
compliant with the applicable requirements of (a) Section 409A of the Code, as
amended from time to time, including

4



--------------------------------------------------------------------------------

the guidance and regulations promulgated thereunder and successor provisions,
guidance and regulations thereto (collectively, “Section 409A”) or an exemption
therefrom; and (b) the short-term deferral exception of Section 457A of the Code
and all applicable guidance issued with respect to Section 457A of the Code
(collectively, “Section 457A”). This Award shall be construed and interpreted in
a manner consistent with such intent. Nevertheless, to the extent that the
Committee determines that the PSUs may not be exempt from Section 409A, then, if
the Grantee is deemed to be a “specified employee” within the meaning of Section
409A, as determined by the Committee, at a time when the Grantee becomes
eligible for settlement of the PSUs upon his “separation from service” within
the meaning of Section 409A, then to the extent necessary to prevent any
accelerated or additional tax under Section 409A, such settlement will be
delayed until the earlier of: (i) the date that is six months following the
Grantee’s separation from service and (ii) the Grantee’s death. Notwithstanding
the foregoing, NIL and its Affiliates make no representations that the PSUs
provided under this Award are exempt from or compliant with Section 409A or
Section 457A and in no event shall NIL or any Affiliates be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of non-compliance with Section 409A or
Section 457A.
Section 10.Notices and Payments. Any notice to be given by the Grantee under
this Award Agreement shall be in writing and shall be deemed to have been given
only upon receipt by the Stock Plan Administrator of Nabors Corporate Services,
Inc. at the offices of Nabors Corporate Services, Inc. in Houston, Texas, or at
such address as may be communicated in writing to the Grantee from time to time.
Any notice or communication by NIL or NII to the Grantee under this Award
Agreement shall be in writing and shall be deemed to have been given if sent to
the Grantee’s e-mail address maintained by the Company or any of its
subsidiaries, made through the employee portal maintained by the Company or any
of its subsidiaries, or if mailed or delivered to the Grantee at the address
listed in the records of NIL or at such address as specified in writing to NIL
by the Grantee.
Section 11.Waiver. The waiver by NIL of any provision of this Award Agreement
shall not operate as, or be construed to be, a waiver of the same or any other
provision hereof at any subsequent time for any other purpose.
Section 12.Termination or Modification of Performance-Based Restricted Stock
Unit Award. This Award shall be irrevocable except that NIL shall have the right
to revoke this Award at any time prior to vesting if it is contrary to law or
modify this Award to bring it into compliance with any valid and mandatory law
or government regulation which may apply.
Section 13.Governing Law & Severability. Except as provided for below, the Plan
and all rights and obligations thereunder shall be construed in accordance with
and governed by the laws of the State of Delaware.  If any provision of this
Award Agreement should be held invalid, the remainder of this Award Agreement
shall be enforced to the greatest extent permitted by applicable law, it being
the intent of the parties that invalid or unenforceable provisions are
severable, but before such severance occurs, the parties request any court of
competent jurisdiction to reform the offending provision to allow it to be
enforced in a reasonable fashion.
Section 14.Entire Agreement.  This Award Agreement, together with the Plan,
contains the entire agreement between the parties with respect to the subject
matter and supersedes any and

5



--------------------------------------------------------------------------------

all prior understandings, agreements or correspondence between the parties;
provided, however, that, except as specifically provided herein, the terms of
this Award Agreement shall not modify and shall be subject to the terms and
conditions of any written employment, consulting and/or severance agreement
between the Company (or any Affiliate) and the Grantee in effect as of the date
a determination is to be made under this Award Agreement.
Section 15.Dispute.  Any dispute, controversy or claim arising out of, or
relating to, this Award Agreement or the breach, termination or invalidity
thereof shall be settled by arbitration before a single arbitrator in accordance
with the rules of the American Arbitration Association.  The place of
arbitration shall be at Houston, Texas.  Nothing herein shall preclude either
party from seeking in a court of competent jurisdiction injunctive relief or
other provisional remedy in case of any breach hereof. The losing party shall
bear all the costs of any proceeding including reasonable attorney’s fees.
Section 16.Place of Performance; Venue.  The place of performance for this Award
is and shall be Harris County, Texas; and venue for any action to enforce any
term of this Award Agreement by injunctive relief or other provisional remedy
(as provided for by Section 15 of this Award Agreement) shall lie in Harris
County, Texas.
Section 17.Insider Trading/Market Abuse Laws. The Grantee acknowledges that the
Grantee may be subject to insider trading restrictions and/or market abuse laws
in applicable jurisdictions, including the United States and the Grantee’s
country (if different), which may affect the Grantee’s ability to acquire or
sell Common Shares or ability to otherwise receive Common Shares pursuant to an
award under the Plan during such times as the Grantee is considered to have
“material non-public information” or other “inside information” regarding the
Company or any Affiliate. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Grantee acknowledges that it is
the Grantee’s responsibility to be informed of and compliant with such
regulations, and should consult the Grantee’s personal advisor regarding such
matters.
Section 18.Satisfaction of Obligations Under Employment Agreement.
 Notwithstanding anything to the contrary in the Employment Agreement, by
accepting this Award, the Grantee acknowledges and agrees that this Award is in
full satisfaction of the obligations of NII and NIL pursuant to Section 3.1(e)
of the Employment Agreement with respect to the ____ performance year. In the
event of a conflict between this Agreement and the Employment Agreement, the
terms of this Agreement shall be deemed amended such that this Award has terms
no less favorable to the Grantee than those of the Performance Shares (as
defined in the Employment Agreement), other than with respect to the right to
receive distributions and voting rights (to the extent consistent with Section
409A and Section 457A).



6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Award Agreement
as of the day and year first written above.

NABORS INDUSTRIES, INC.

By:‌

GRANTEE

‌

WILLIAM RESTREPO

7



--------------------------------------------------------------------------------